         Case 2:20-cv-03944-MAK Document 7 Filed 11/25/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAKYM DURHAM                               : CIVIL ACTION
                                           :
                   v.                      : NO. 20-3944
                                           :
CITY OF PHILADELPHIA, et al.               :


                                        ORDER
      AND NOW, this 25th day of November 2020, upon considering the City’s Motion to

dismiss (ECF Doc. No. 4), Plaintiff’s Opposition (ECF Doc. No. 5), and for reasons in the

accompanying Memorandum, it is ORDERED the City’s Motion to dismiss (ECF Doc. No. 4) is

GRANTED without prejudice to the Plaintiff filing an amended Complaint consistent with the

accompanying Memorandum on or before December 9, 2020.




                                                _________________________
                                                KEARNEY, J.
